Case 3:17-cr-03431-MMA Document 159 Filed 12/08/20 PagelD.881 Page 1 of 1

UNITED STATES DISTRICT COURT

for the

Southern District of California

United States of America

 

 

 

 

)
v.
JOHN PAUL ROSAS (4) Case No. 17¢"3431-MMA
) USMNo: 64174298
Date of Original Judgment: 07/23/2018 )
Date of Previous Amended Judgment: ) MATTHEW SPRINGMEYER
(Use Date of Last Amended Judgment if Any) Defendant’s Attorney

ORDER REGARDING MOTION FOR SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

Upon motion of the defendant CJ the Director of the Bureau of Prisons [] the court under 18 U.S.C.

§ 3582(c)(1)(A)Q@) and the First Step Act of 2018 for compassionate release and a corresponding reduction in the term of
imprisonment imposed, and having considered such motion, and taking into account the policy statement set forth at
USSG § 1B1.13 and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, and
for the reasons set forth in the contemporaneously filed memorandum decision, IT IS ORDERED that the motion is:

T] DENIED. GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) 0 120 months is reduced to _ time-served ;
Upon release from imprisonment, the defendant will be on supervised release for a total term of: TEN (10) YEARS.

 

 

All previously imposed terms and conditions of supervised release remain in full force and effect. The Court imposes
the following additional special conditions of supervised release:

4. Defendant must reside with his mother, Ms. Maria Bertha Cobian-Robles, in accordance with his proposed release plan.
In the event such residence is no longer available or otherwise feasible, Defendant must notify his probation officer
immediately and thereafter may only reside in a location that is preapproved by Probation and authorized by the Court; and,

5. Defendant must remain at his residence at all times for a period of sixty (60) months, except for preapproved and
scheduled absences for: Employment; Education; Religious activities; Treatment; Attorney visits; Court appearances; Court-
ordered obligations or Other activities as approved by the probation officer; and,

6. Defendant must be monitored for a period of twelve (12) months, with the location monitoring technology at the discretion
of the probation officer. Defendant must abide by all technology requirements and must pay all or part of the costs of
participation in the location monitoring program, as directed by the Court and/or the probation officer.

Except as otherwise provided, all provisions of the judgment dated July 23,2018 __ shall remain in effect.

IT IS SO ORDERED.

Order Date: December 8, 2020 _BWhitul lu RS iA hohe

Judge’s signature

 

Effective Date: Hon. Michael M. Anello, United States District Judge
(if different from order date) Printed name and title

 
